AYRES, Judge.
This is an action by a lessor to evict his lessee from the leased premises on the ground that the lease has expired. The defense is that the lease contains an option for renewal which lessee exercised by the giving of timely notice. From a judgment rejecting plaintiff's demands, he appealed to this court.
The lease, for a primary term of three years, provided:
“LESSEE shall have a Two (2) year option at a monthly rental of $15.00 per month.”
Plaintiff's position is that the execution of a new lease was essential to the exercise of the option. Stipulations entered into during the trial of the case contain these pertinent recitals:
“In strict compliance with the lease, defendant gave plaintiff notice of his intentions to exercise his right of renewal.
“Plaintiff demanded that defendant enter into a written lease identical as the lease that was expiring.
“Defendant refused, stating notice already given of intention to renew lease was all that was required.”
The lease, a copy of which is filed in the record, makes no mention of any requirement, in the exercise of the option, that a new lease be executed. The term of the lease as extended by the exercise of the option and the rental to be paid, as well as other essential terms, are recited in the lease. A new lease could do no more.
*781If plaintiff’s interpretation of the lease should he accepted, an ambiguity in the terms of the lease becomes obvious. Plaintiff would not gain any comfort or relief therefrom, for the well-established rule is that any ambiguity in a lease must be resolved in favor of the lessee. Governor Claiborne Apartments, Inc. v. Attaldo, 231 La. 85, 90 So.2d 787 (1956); Maxwell, Inc. v. Williams-McWilliams Industries, Inc. (La.App.) 128 So.2d 674 (4th Cir. 1961—writs denied); Riverside Realty Co. v. National Food Stores of La., Inc. (La.App.) 174 So.2d 229 (4th Cir. 1965—writs denied).
No reason has been advanced, and we know of none, why the rule should not apply to the provisions of a lease with reference to the manner of the exercise of an option for its extension.
For the reasons assigned, we find no error in the judgment appealed and it is accordingly affirmed at plaintiff-appellant’s costs.
Affirmed.